Case: 20-136   Document: 38     Page: 1    Filed: 10/19/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         In re: LAKSHMI ARUNACHALAM,
                       Petitioner
                ______________________

                        2020-136
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in No.
1:14-cv-00091-RGA, Judge Richard G. Andrews.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                       ORDER
    Lakshmi Arunachalam petitions the court for a writ of
mandamus, seeking to vacate various orders of this court,
district courts, the United States Court of Federal Claims,
and the Patent Trial and Appeal Board. Kronos Incorpo-
rated, a defendant in one of the underlying district court
matters, moves for leave to file an untimely entry of
appearance.
    In July 2020, this court denied Dr. Arunachalam’s
motion to proceed in forma pauperis on the ground that
the petition appeared frivolous. We explained that the
petition largely seeks to pursue arguments that this court
Case: 20-136       Document: 38      Page: 2   Filed: 10/19/2020




2                                          IN RE: ARUNACHALAM




has already repeatedly rejected, that, at a minimum, she
lacked a clear and indisputable right to relief in seeking
to vacate orders in closed cases listed in the caption, and
that for those cases in the caption that were ongoing or
recently resolved, Dr. Arunachalam had failed to explain
why she lacks an alternative means for obtaining relief
through the course of an appeal. Dr. Arunachalam peti-
tioned for rehearing en banc, which the court denied. Dr.
Arunachalam then paid the filing fee.
    Issuance of a writ of mandamus is a “drastic” remedy,
“reserved for really extraordinary causes.” Ex parte
Fahey, 332 U.S. 258, 259–60 (1947). To establish man-
damus relief, a petitioner must, at a minimum, establish
that she has a clear and indisputable right to relief and no
adequate alternative legal channels to obtain that relief.
See Cheney v. U.S. Dist. Court for the Dist. of Columbia,
542 U.S. 367, 380–81 (2004). For the reasons already
explained to Dr. Arunachalam in this court’s prior order,
she has failed to meet that demanding standard.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is denied.
      (2) Kronos’ motion is granted.
      (3) All other pending motions are denied.
                                    FOR THE COURT

          October 19, 2020          /s/ Peter R. Marksteiner
               Date                 Peter R. Marksteiner
                                    Clerk of Court

    s31